784 N.W.2d 49 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roger Allen ATKINSON, Defendant-Appellant.
Docket No. 140701. COA No. 295398.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the January 20, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would remand this case for correction of the PSIR.